DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al (WO-2006/031120).
	Anderson discloses silicon for use in the production of trichlorosilane (TCS) by reacting silicon with hydrogen chloride, the silicon milled to a particle size range of between 180 and 250 µm, the silicon comprising:
		(1) 0 ppmw B; 0 ppmw P;
(2) 0.211% Fe (i.e. 2110 ppm Fe), 0.225% Al (2250 ppmw Al) and 0.0008% Ca (8 ppmw Ca);
(3) 16 ppmw of all other metallic impurities (see Page 1, Ln 6-9, Page 4, Ln 14-25, Table 3, Sample B).
	Regarding Claim 2, Anderson discloses a silicon not containing oxygen (see Table 3, Sample B).
	Regarding Claim 3, since the particle size is in a range of 180 and 250 µm, one of ordinary skill in the art would recognize that the average particles is necessarily between 180 and 250 µm.
	Regarding Claim 4, Anderson discloses silicon milled to a particle size range of between 180 and 250 µm.
	Regarding Claim 16, Anderson discloses a method for forming trichlorosilane comprising subjecting to hydrochlorination a silicon by reacting silicon with hydrogen chloride, the silicon milled to a particle size range of between 180 and 250 µm, the silicon comprising:
		(1) 0 ppmw B; 0 ppmw P;
(2) 0.211% Fe (i.e. 2110 ppm Fe), 0.225% Al (2250 ppmw Al) and 0.0008% Ca (8 ppmw Ca);
(3) 16 ppmw of all other metallic impurities (see Page 1, Ln 6-9, Page 4, Ln 14-25, Table 3, Sample B).
	Regarding Claim 17, Anderson discloses silicon milled to a particle size range of between 180 and 250 µm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulan et al (US 2004/0101463) and in further view of Hariharan et al (US 2013/0319391) and in further view of Anderson.
	Bulan discloses a method for manufacturing silicon granules for producing trichlorosilane, the method comprising;
(1) metallurgically treating the silicon powder to melt the silicon particles and form a bath of liquid silicon;
		(2) introducing at least one co-catalyst into the liquid silicon bath;
		(3) solidifying the liquid silicon (see [0013 and 0020])
	Bulan does not disclose a method comprising 	
	Hariharan discloses a method for recovering silico value from kerf silicon waste produced during the manufacture of silicon wafers from the photovoltaic industries by wire saw and diamond saw, the method comprising:
(1) oxidizing a portion of the silicon content of kerf silicon waste an amount of silicon oxide where the residual slurry comprises a liquid carrier including water (see [0031] and [0039-43]];
(2) treating the kerf silicon waste with acid to reduce the metallic impurities (see [0034] and [0048]), washing and drying (see [0035]);
(3) a metallurgical reduction of the silicon powder to melt the silicon particles and form a liquid silicon (see [0049-0050] and [0065-73]).
	Hariharan discloses that recovering sources of silicon and producing right quality feedstock material at the right cost will have a major impact on the photovoltaic industry (see [0012]).  Hariharan further discloses the kerf-derived silicon used for form trichlorosilane by hydrochlorination or chlorination (see [0057]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Bulan where the method comprises supplying silicon kerf, oxidizing the silicon kerf mixed with impurities in an aqueous medium, chemical treatment to remove the impurities, and drying to form a powder, and metallurgical treatment of the powder to melt the silicon particles as disclosed by Hariharan to obtain an improvement in cost effectiveness by recycling silicon kerf.
	Regarding the silicon granules having a size between 10 and 500 microns, and comprising less than 5 ppm of dopants including phosphorus or boron; at least one co-catalyst chosen from among iron, aluminum, and calcium, in a mass fraction of between 1 and 2500 ppm, and metallic impurities, excluding the at least one co-catalyst in a mass fraction of less than 50 ppm, Anderson discloses silicon for use in the production of trichlorosilane (TCS) by reacting silicon with hydrogen chloride, the silicon milled to a particle size range of between 180 and 250 µm, the silicon comprising:
		(1) 0 ppmw B; 0 ppmw P;
(2) 0.211% Fe (i.e. 2110 ppm Fe), 0.225% Al (2250 ppmw Al) and 0.0008% Ca (8 ppmw Ca);
(3) 16 ppmw of all other metallic impurities (see Page 1, Ln 6-9, Page 4, Ln 14-25, Table 3, Sample B).
	Anderson discloses that many of the contaminants in metallurgical grade silicon influence the performance of the silicon in the process of producing trichlorosilane by reaction of silicon with HCl gas and can be affected positively and negatively (see Page 2, Ln 15-18).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing a silicon granule for making trichlorosilane as disclosed by Bulan where the particle size, dopant, co-catalyst, and metallic impurity concentrations are in the ranges disclosed by Anderson since Anderson discloses that his silicon has a positive performance for producing trichlorosilane.
Regarding Claim 6, Bulan discloses a method comprising granulation by rapid cooling of drops of the liquid silicon (see [0021]).
	Regarding Claim 7, Hariharan discloses a method where the silicon is melted and solidified formed into an ingot for further processing (see [0099]). 
	Regarding Claim 8, Anderson discloses a method for preparing silicon granules for production of trichlorosilane comprising milling (i.e. crushing) to form the silicon granules.
	Regarding Claim 9, Anderson discloses a method for preparing silicon granules for production of trichlorosilane comprising screening (i.e. sieving) to form and sort the silicon granules by size.
	Regarding Claim 10, Bulan discloses a method where iron (i.e. metal co-catalyst) is added to the silicon melt (see [0021]).
	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bulan, Hariharan and Anderson, as applied to Claim 5 and in further view of Ling (US 3,012,861).
	As applied to Claim 5, Bulan, Hariharan, and Anderson disclose a method for preparing a silicon granule comprising:  (1) supplying silicon waste from the cutting of photovoltaic ingots by diamond wire, covering the silicon waste particle with an oxide layer and mixed with impurities in an aqueous medium; (2) chemically treating the waste to separate the silicon from the impurities, and drying; (3) metallurgically treating the powder to melt the silicon particles and form a liquid silicon; (4) introducing a co-catalyst to the silicon melt such that the mass fraction of the co-catalyst in the granules is between 1 and 2500; and rapid cooling and solidifying the liquid silicon to form silicon granules having a size between 10 and 500 µm, and comprising dopants, including phosphorus or boron, in a mass fraction less than 5 ppm; the at least one co-catalyst chosen from iron, aluminum, and calcium in a mass fraction of between 1 and 2500 ppm, and metallic impurities, excluding the at least one co-catalyst in a mass fraction of less than 50 ppm.
	Regarding Claim 11, Bulan further discloses a method for preparing the silicon containing the iron cocatalyst for production of trichlorosilane comprising mixing of silicon grains with size of 315-425 µm with the iron (see Example 2).	
Bulan, Hariharan and Anderson do not explicitly disclose supplying silicon grains of size less than 400 microns, coming from a fluid bed reactor based on the decomposition of monosilane, the grains being mixed with silicon waste.
First, regarding combining silicon with the kerf-derived silicon, it has been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose to form a third combining equivalents known for the same purpose.  See MPEP 2144.06.  Here, both Bulan and Hariharan disclose separate silicon suitable for producing trichlorosilane.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a silicon grain, as disclosed by Bulan, with the kerf-derived silicon grain, as disclosed by Hariharan, for producing a silicon for producing trichlorosilane as the mere combination of two composition to be used for the same purpose.
Second, regarding grain size, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for producing silicon containing co-catalyst for production of trichlorosilane where the silicon grain size is in any workable or optimum range overlapping with 315-425 µm as disclosed by Bulan including the claimed range and expect to produce the silicon with co-catalyst suitable for preparing trichlorosilane.
	Regarding silicon coming from thermal decomposition of monosilane in a fluid bed, Ling discloses elemental silicon produced by the thermal decomposition of silane (i.e. monosilane) in a fluidized bed (see Col 1, Ln 37-70).  Ling discloses that the product particles consist of high purity silicon (see Col 2, Ln 46-47).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing trichlorosilane as disclosed by Bulan, Hariharan, and Anderson where supplying silicon grain comprises a silicon coming from thermal decomposition of silane as disclosed by Ling since the silicon produced is a high purity silicon and the silicon for producing trichlorosilane as disclosed by Bulan, Hariharan, and Anderson all require low impurities.
Regarding Claim 12, Bulan, Hariharan and Anderson do not explicitly disclose supplying silicon grains of size less than 400 microns, coming from a fluid bed reactor based on the decomposition of monosilane, the grains being added to the silicon melt.
First, regarding combining silicon with the melted kerf-derived silicon, it has been held that it is obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose to form a third combining equivalents known for the same purpose.  See MPEP 2144.06.  Here, both Bulan and Hariharan disclose separate silicon suitable for producing trichlorosilane.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine a silicon grain, as disclosed by Bulan, with the kerf-derived silicon grain, as disclosed by Hariharan, for producing a silicon for producing trichlorosilane as the mere combination of two composition to be used for the same purpose.
Second, regarding grain size, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for producing silicon containing co-catalyst for production of trichlorosilane where the silicon grain size is in any workable or optimum range overlapping with 315-425 µm as disclosed by Bulan including the claimed range and expect to produce the silicon with co-catalyst suitable for preparing trichlorosilane.
	Regarding silicon coming from thermal decomposition of monosilane in a fluid bed, Ling discloses elemental silicon produced by the thermal decomposition of silane (i.e. monosilane) in a fluidized bed (see Col 1, Ln 37-70).  Ling discloses that the product particles consist of high purity silicon (see Col 2, Ln 46-47).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing trichlorosilane as disclosed by Bulan, Hariharan, and Anderson where supplying silicon grain comprises a silicon coming from thermal decomposition of silane as disclosed by Ling since the silicon produced is a high purity silicon and the silicon for producing trichlorosilane as disclosed by Bulan, Hariharan, and Anderson all require low impurities.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bulan, Hariharan and Anderson, as applied to Claim 5 and in further view of Yamauchi et al (US 2005/0082400).
	As applied to Claim 5, Bulan, Hariharan, and Anderson disclose a method for preparing a silicon granule comprising:  (1) supplying silicon waste from the cutting of photovoltaic ingots by diamond wire, covering the silicon waste particle with an oxide layer and mixed with impurities in an aqueous medium; (2) chemically treating the waste to separate the silicon from the impurities, and drying; (3) metallurgically treating the powder to melt the silicon particles and form a liquid silicon; (4) introducing a co-catalyst to the silicon melt such that the mass fraction of the co-catalyst in the granules is between 1 and 2500; and rapid cooling and solidifying the liquid silicon to form silicon granules having a size between 10 and 500 µm, and comprising dopants, including phosphorus or boron, in a mass fraction less than 5 ppm; the at least one co-catalyst chosen from iron, aluminum, and calcium in a mass fraction of between 1 and 2500 ppm, and metallic impurities, excluding the at least one co-catalyst in a mass fraction of less than 50 ppm.
Regarding Claim 13, Bulan, Hariharan and Anderson do not explicitly disclose crushing substrates and mixing crushed substrate with the silicon waste.
First, the Office interprets “substrate” to mean silicon removed from a production line and capable of being recycled.  Support for this interpretation in the Specification as filed at Page 15, ln 11-13.
	Yamauchi discloses a method for crushing blocks of scrap silicon (i.e. substrate) without the contamination of the silicon (See [0002]).  Yamauchi discloses that blocks of scrap silicon come in various shapes and sizes which are difficult to handle and must be crushed to have generally the same size (see [0004]).  Yamauchi further suggests that his method provides for recycling of scrap silicon that is less expensive (see [0005] and [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing trichlorosilane comprising crushed silicon in step (a) as disclosed by Bulan, Hariharan, and Anderson where crushed silicon comprises crushed recycled scrap silicon as disclosed by Yamauchi to obtain improvement in cost effectiveness for making trichlorosilane.
	Regarding Claim 14, Yamauchi discloses a method for crushing blocks of scrap silicon without the contamination of the silicon (See [0002]).  Yamauchi discloses that blocks of scrap silicon come in various shapes and sizes which are difficult to handle and must be crushed to have generally the same size (see [0004]).  Yamauchi further suggests that his method provides for recycling of scrap silicon that is less expensive (see [0005] and [0013]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method for producing trichlorosilane comprising melting crushed silicon in step (c) as disclosed by Bulan, Hariharan, and Anderson where the crushed silicon comprises crushed recycled scrap silicon as disclosed by Yamauchi to obtain improvement in cost effectiveness for making trichlorosilane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        9/26/2022